PER CURIAM.
Appellant contends that the trial court erred when it denied his motion to vacate or modify that part of the arbitration award that determined entitlement to attorney’s fees. We agree and reverse.
The record supports appellant’s argument that in the underlying arbitration proceeding the parties did not stipulate to confer jurisdiction upon the arbitrators to decide the attorney’s fee issue. In the absence of such a stipulation, the arbitrators exceeded the scope of their authority under section 682.11, Florida Statutes (1995). See Turnberry Assoc. v. Service Station Aid, Inc., 651 So.2d 1173 (Fla.1995).
We remand this cause with instructions for the trial court to determine the issue of entitlement to attorney’s fees.
REVERSED AND REMANDED.
DELL and SHAHOOD, JJ., and COLBATH, WALTER N., Jr., Associate Judge, concur.